Benning J.
concurring,
Gordon sold and made a warranty to Fife, and Fife sold •and made a warranty to Mrs. Martin. Gordon had no title to the land. Did the warranty pass to Mrs. Wardlaw?
“ In the early case of Noke vs. Awder (Cro. Eliz. 417,) John, lining had made a lease for years to Awder, the defendant, who conveyed it to one Abel, and covenanted that he and his assigns should peaceably enjoy it withoutinterruption. From Abel the lease came by assignment to the plaintiff, who, being ousted by one Robert King, brought an action upon the covenant The case was on the point of being adjudged fojc *536the plaintiff, when Sir E. Coke, who was counsel for the defendant, raised this dilemma: in order to entitle the plaintiff to recover he must show that he was ousted by a lawful and* paramount title, it being well settled that the covenant is not broken by a mere tortious entry of a strauger; and if he show the eviction to be under paramount title, then nothing passed from the covenantor but alease by estoppel,and as no estate passed, the subsequent assignee, who took nothing, of course, lost the benefit of the covenant, which could only pass as an incident to the estate; this argument was successful, and the •judgment for the plaintiff'arrested.” Rawle Cov. Title, 389.
This case has been repeatedly followed by the English Courts down to this day. Andrew vs. Pearce. 4 Bas. & Pul. 162, Whittin vs. Peacock, 2 Bingham N. C. 411; Pargeler vs. Harris, 7 C. B., 708; Green vs. James, 6 Mees. & W. 656; Webb vs. Russell, 3 Term R. 393.
It lias not been followed by the Courts of New York, ox those of Massachusetts, or those of some of the other States of the United States; but those Courts, if one may judge from the face of their decisions, seem rather to make the law yield Jo the case, than the case to the law. Rawle Cov. 394, el seq. The power to do this, is not given to any Court of this State.
The English cases, I think, speak the law of Georgia.
If they do, then the plaintiff' got more in the judge’s charge than he was entitled to. Gordon having no title when he made the warranty to Fife, the warranty did not pass from. Fife to his assignee, Mrs. Wardlaw; and, consequently, 8. right of action on it never vested in her, and Martin, her subsequent husband, could not be entitled to recover anything from Gordon, yet, the Court told the jury, that they might find as much as one hundred dollars for him.
Again, I am very much inclined to think that the bond, given by Fife to Gordon, operated as a release of Gordon from his covenant. This bond was made before Mrs. Wardlaw purchased. If the bond had been a release, it would, according to Middlemore vs. Goodale (Cro. Car. 503,) have extin*537guished the covenant, and therefore, would have prevented it from passing to Mrs. Wardlaw; and this, whether she purchased, with or without notice oí such release. Being extinguished,it would be no longer annexed to the land,and therefore, could not pass with the land. But I reserve my opinion as to the effect of this bond on Gordon’s liability to Fife’s assignee. Suydam vs. Jones, 10 Wend. 180.